     Case 2:17-cv-08220-DMG-SK Document 100 Filed 03/10/20 Page 1 of 5 Page ID #:2401



 1   LAW OFFICE OF BRIAN NOMI
     Brian Nomi, Esq. (CBN: 203059)
 2   Local Counsel
     215 E Daily Dr, Ste 28
 3   Camarillo, CA 93010
     Phone: 805-444-5960
 4   Fax: 805-357-5333
     Email: briannomi@yahoo.com
 5
     AYALA LAW, P.A.
 6   Eduardo A. Maura, Esq. (FBN: 91303)
     Pro Hac Vice Counsel [D.E. 11]
 7   1390 Brickell Ave, Ste 335
     Miami, FL 33131
 8   Phone: 305-570-2208
     Fax: 305-503-7206
 9   Email: eayala@ayalalawpa.com
10   Attorneys for Agrícola Cuyuma SA and
     Corporación Agrícola Viñasol SAC
11
12                    UNITED STATES DISTRICT COURT FOR THE
13
                         CENTRAL DISTRICT OF CALIFORNIA

14
       Agrícola Cuyuma SA, and                       Case No. 2:17-cv-08220-DMG-SK
15     Corporación Agrícola Viñasol SAC,
                                                     PLAINTIFFS’ PROPOSED VOIR
16                         Plaintiﬀs,                DIRE QUESTIONS
17     v.                                            Judge: Hon. Dolly M. Gee
18     Corona Seeds, Inc., and                       Final Pretrial Conference: March 31,
       Crites Seed, Inc.,                            2020
19
                           Defendants.               Trial Date: April 28, 2020
20
21
                        PLAINTIFFS’ PROPOSED VERDICT FORMS
22
            Plaintiﬀs Agrícola Cuyuma SA and Corporación Agrícola Viñasol SAC submit
23
     these proposed voir dire questions pursuant to the Court’s order dated January 2, 2019.
24
     Dated: March 10, 2020
25
                                                  Respectfully submitted,
26
27                                                By: /s/Eduardo A. Maura
28
                                                 1

                             PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
     Case 2:17-cv-08220-DMG-SK Document 100 Filed 03/10/20 Page 2 of 5 Page ID #:2402



 1                                                 Eduardo A. Maura, Esq.
 2
                                                   Fla. Bar No. 91303
                                                   Ayala Law, P.A.
 3                                                 1390 Brickell Ave, Ste 335
 4                                                 Miami, FL 33131
                                                   Phone: 305-570-2208
 5                                                 Fax: 305-503-7206
 6                                                 Email: eayala@ayalalawpa.com
                                                   Attorney for Plaintiﬀs Agrícola Cuyuma SA
 7                                                 & Corporación Agrícola Viñasol SAC
 8
 9                               CERTIFICATE OF SERVICE

10         I hereby certify that a true and correct copy of the foregoing was ﬁled on March 10,

11   2020 with the Clerk of the Court using the CM/ECF Oﬃcial Court Electronic Document

12   Filing System which will serve it on all counsel or parties of record listed on the attached

13   Service List.

14                                                 s/Eduardo A. Maura
                                                   Eduardo A. Maura
15
16                                        SERVICE LIST

17   Agrícola Cuyuma SA, et al., v. Corona Seeds, Inc., et al.
     U.S. District Court for the Central District of California: 2:17-cv-08220-DMG-SK
18

19     Bruce Alan Finck, Esq.                         Counsel for Defendant Corona Seeds,
20     Benton, Orr, Duval & Buckingham                Inc.
       39 North California Street
21     Ventura, California 93001
22     Phone: 800-350-8921 or 805-648511
       Fax: 805-648-7218
23     Email: bﬁnck@bentonorr.com
24
       Peter C.L. Chen, Esq.                          Counsel for Defendant Corona Seeds,
25
       Horton Oberrecht Kirkpatrick & Martha          Inc.
26     2 Park Plaza, #440
       Irvine, CA 92604
27
       Phone: 949-251-5100
28
                                                  2

                             PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
     Case 2:17-cv-08220-DMG-SK Document 100 Filed 03/10/20 Page 3 of 5 Page ID #:2403



 1     Fax: 949-251-5104
 2     Email: pchen@hortonﬁrm.com

 3
 4
       Dale Dorfmeier, Esq.                      Counsel for Defendant Crites Seeds,
 5     6051 N. Fresno St., Ste. 110              Inc.
 6     Fresno, CA 93710
       Phone: 559-498-6522
 7     Fax: 559-498-6516
 8     Email: ddorfmeier@pdmlegal.com
 9     Rick Haruthunian Esq.                     Counsel for Defendant Crites Seeds,
10     Lisa Taylor, Esq.                         Inc.
       101 W. Broadway, Suite 2000
11     San Diego, CA 92101
12     Phone: 614-544-7210
       Email: rharuthunian@grsm.com
13
       Email: ltaylor@grsm.com
14
       Brian Nomi, Esq.                          Local Co-Counsel for Plaintiﬀs
15
       Law Oﬃce of Brian Nomi
16     215 E. Daily Drive, Suite 28
       Camarillo, CA 93010
17
       Phone: 805-444-5960
18     Fax: 805-357-3333
       Email: briannomi@yahoo.com
19
20
21
22
23
24
25
26
27
28
                                             3

                          PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
     Case 2:17-cv-08220-DMG-SK Document 100 Filed 03/10/20 Page 4 of 5 Page ID #:2404



 1                  PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
 2
 3   General:

 4      • Are you familiar with the agriculture industry?

 5      • Have you or someone close to you been in the agriculture industry?
 6      • Have you ever purchased a product that was defective? □ Yes □ No. If Yes, please
 7         describe: ___________________.
 8
 9   Strict Products Liability:
10      • When you purchase a product, do you assume that it was properly manufactured,
11         that it will function properly, and that it is safe for you to use?
12      • Do you believe that a manufacturer should not be held accountable for
13         manufacturing a product (or designing a product) that causes damages?
14      • Do you believe that a corporation should not be held responsible for its actions?
15      • Do you believe that a corporate manufacturer bears the burden of manufacturing
16         and designing a product that is safe for those who use it?
17
18   Breach of Contract:
19      • Have you ever worked on a job where you had anything to do with contracts?
20         (This could include designing, negotiating or evaluating contracts; monitoring
21         contract performance; or servicing contracts.) □ Yes □ No. If Yes, please describe
22         your responsibilities: ___________________.
23
        • Have you or anyone close to you or any company you have worked for ever been
24         involved in any type of contract dispute? □ Yes □ No. If Yes, please explain:
25
           ___________________.
26
        • Have you or anyone close to you ever been cheated in a contractual relationship?
27
           □ Yes □ No. If Yes, please explain: ___________________.
28
                                                    4

                             PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
     Case 2:17-cv-08220-DMG-SK Document 100 Filed 03/10/20 Page 5 of 5 Page ID #:2405



 1     • Have you ever been sued or have any of your employers been sued for breach of
 2        contract? □ Yes □ No If Yes, please explain: ___________________.
 3     • Do you think oral contracts or agreements are less valid or binding than written
 4        contracts or agreements? Yes □ No □. If Yes, please explain:
 5        ___________________.
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                                5

                           PLAINTIFFS’ PROPOSED VOIR DIRE QUESTIONS
